Citation Nr: 1618180	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial increased disability rating for peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity associated with degenerative disc disease with lumbosacral strain and spondylolysis, thoracic spine, which is evaluated as 20 percent disabling from May 5, 2011 to September 11, 2013, and 40 percent since September 12, 2013.

2.  Entitlement to an initial increased disability rating for peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity associated with degenerative disc disease with lumbosacral strain and spondylolysis, thoracic spine, which is evaluated as 20 percent disabling from May 5, 2011 to September 4, 2013, and 40 percent since September 5, 2013.

3.  Entitlement to an initial rating in excess of 40 percent for peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity associated with degenerative disc disease with lumbosacral strain and spondylolysis, thoracic spine from May 5, 2011.

4.  Entitlement to an initial rating in excess of 40 percent for peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity associated with degenerative disc disease with lumbosacral strain and spondylolysis, thoracic spine from May 5, 2011.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to November 1963 and from February 1964 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the May 2007 rating decision the RO granted service connection for peripheral radiculopathy, right lower extremity and for peripheral radiculopathy, left lower extremity; and assigned each of these disabilities a 10 percent initial disability rating, effective from October 18, 2005.  The Veteran appealed as to the initial ratings assigned for each.

In an October 2010 rating decision the RO granted service connection for diabetic peripheral neuropathy, right lower extremity, effective April 10, 2007 and evaluated this together with the disability of peripheral radiculopathy, right lower extremity; and assigned a 20 percent disability rating effective February 22, 2010, for the newly identified peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity.   

In the October 2010 rating decision the RO also granted service connection for diabetic peripheral neuropathy, left lower extremity, effective April 10, 2007 and evaluated this together with the disability of peripheral radiculopathy, left lower extremity; and assigned a 20 percent disability rating effective February 22, 2010, for the newly identified peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity.  

In a March 2013 decision, the Board denied higher initial ratings prior to May 5, 2011, for the peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity, and for the peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity.  At that time the Board also remanded the case to the RO for further development with respect to the issues of entitlement to higher initial ratings since May 5, 2011 for the peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity, and for the peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity.  

Thereafter, in a January 2015 rating decision, the RO assigned a 40 percent rating effective from September 12, 2013, for the peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity, and assigned a 40 percent rating effective from September 5, 2013 for the peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity.

As higher ratings are available for both claimed disabilities both prior to and since September 5 and 12, 2013, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher staged ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).

In a May 2014 rating decision the RO denied service connection for left and right shoulder disorders and for skin cancer.  In January 2015 the Veteran filed a notice of disagreement (NOD) as to these three denials contained in the May 2014 rating decision.  However, after the Veteran's submission of a NOD, the RO has not issued a statement of the case on these matters as required.  See 38 C.F.R. § 19.26  (2015). A remand is necessary in order to provide the Veteran a statement of the case in order for the Veteran to be able to perfect the claims by filing a substantive appeal. See Manlincon v. West, 12 Vet. App. 238   (1999).

The issues of entitlement to increased ratings in excess of 40 percent for left and right lower extremity peripheral radiculopathy and diabetic peripheral neuropathy and service connection for left and right shoulder disorders and for skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
 

FINDINGS OF FACT

1.  From May 5 to September 11, 2011, peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity, results in moderately severe incomplete paralysis of the sciatic nerve.  

2.  From May 5, 2011 to September 4, 2013, peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity, results in moderately severe incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent initial rating, from May 5, 2011 to September 11, 2013, for peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a 40 percent initial rating, from May 5, 2011 to September 4, 2013, for peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, post-service treatment records have been obtained, including more recent records following the Board's March 2013 remand.

As noted previously, the Board remanded the case for additional development in March 2013, to include affording the Veteran a contemporaneous VA examination to assess the nature and severity of his service-connected peripheral radiculopathy and diabetic peripheral neuropathy, of the right and left lower extremities. 

In May 2011, March 2012, August and September 2013, and January, February, and May 2014, VA afforded the Veteran examinations of his service-connected peripheral radiculopathy and diabetic peripheral neuropathy, of the right and left lower extremities.  These examinations are, in the aggregate, sufficient evidence.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  In addition, these examination reports are supplemented by VA clinical records and the Veteran's description of symptomatology.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

If entitlement to compensation has been established and a higher initial evaluation is at issue, then the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings may be assigned whether or not the claim is for an initial rating). 

If there is a question as to which of two evaluations shall be applied, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  If after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, then such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan, 16 Vet. App. at 442.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Id.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment."  Id., at 443.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

The Veteran's peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity, is assigned a 20 percent rating from May 5, 2011 and a 40 percent rating since September 12, 2013.  His peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity, is assigned a 20 percent rating from May 5, 2011 to September 4, 2013, and assigned a 40 percent rating since September 5, 2013.  These two disabilities are evaluated under diagnostic criteria for evaluation of diseases of the peripheral nerves pursuant to the code pertaining to the evaluation of paralysis of the sciatic nerve, Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In the evaluation of neurological conditions, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.124, Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates symptoms that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent, 40 and 60 percent are assignable for incomplete paralysis which is of mild, moderate, moderately severe, or severe, with marked muscular atrophy degree, respectively.  Id.  Diagnostic Code 8620 refers to neuritis of the nerve and Diagnostic Code 8720 refers to neuralgia of the nerve.

III. Evidence

In the December 2007 notice of disagreement, the Veteran reported that his peripheral neuropathy was painful and he experienced numbness of his feet up to the ankles.  He reported that he stumbled due to the disorder.

In December 2010, the Veteran asserted that the bilateral radiculopathies should be rated as 40 percent disabling. 

In a January 2011 statement, the Veteran reported that the pain in his feet is a constant distraction.  The pain and numbness in the feet had progressed to the point where he considered himself handicapped.  At times, he could not walk beyond a few yards without sitting to relieve the pain.  He also walked with a constant limp and frequently required the use of a cane to maintain his balance.  

During a May 5, 2011 VA examination the Veteran reported experiencing tingling, burning, aching, and stabbing pains as well as numbness in both feet.  The report contains a total symptom score and a neurologic signs score based on the Veteran's report of symptoms.  The report thereby contains a total symptom score of 7, which the examiner noted to be consistent with severe neuropathy; and a neurologic signs score of 8, which the examiner noted to be consistent with moderate neuropathy.  

The examiner noted that the Veteran's employability is affected to a great extent by his peripheral neuropathy; and that the Veteran had had nerve conduction velocity tests in 2003 and 2005, which were abnormal and consistent with L5/S1 radiculopathy.  

The examiner opined that the Veteran's severe neuropathy rendered him unable to stand for prolonged periods, created balance problems, and caused severe and constant pain.  The examiner opined that the Veteran's severe neuropathy rendered the Veteran unable to secure or maintain substantially gainful employment.

A May 12, 2011 VA examination shows that the Veteran reported complaints of chronic neuropathic pain in his feet, which was his primary limitation for standing and ambulating.  On neurological examination, the Veteran had 1+ (hypoactive) post tibial and dorsal pedal pulses bilaterally, and patellar deep tendon reflexes were 1+ bilaterally.  There was no sensation to vibration in the great toes, and diminished sensation to monofilament to the upper calves bilaterally.  

The report contains a diagnosis of peripheral neuropathy in the lower extremities with indications of sciatica secondary to lower back condition.  The examiner diagnosed that the Veteran had severe peripheral neuropathy in the lower extremities to the upper calves and chronic numbness in the lower extremities and chronic pain, which limits ambulation to one mile a day or standing to no more than 5 to 10 minutes due to foot pain.  The examiner opined that it is less than likely that this will preclude the Veteran from a desk type engineering position; but is likely to impair him for a field type engineering position.

A June 2011 statement from the Veteran's wife indicated that the Veteran has constant pain in his feet, used a cane to walk and was unable to stand for any length of time.  

The report of a March 2012 VA diabetic sensory-motor peripheral neuropathy examination only shows findings from examination of the bilateral upper extremities.

The report of an August 2013 VA peripheral nerves examination, based on disability benefits questionnaire, shows a diagnosis of diabetic neuropathy of the lower extremities.  The Veteran reported a history of mild numbness of the lower extremities.  

On examination, muscle strength testing and reflexes were normal for both lower extremities.  Sensory examination of upper anterior thigh and thigh/knee, bilaterally, was normal.  Sensation for light touch at the lower leg/ankle and foot/toes was decreased.  There were trophic changes of both lower extremities attributable to peripheral neuropathy.  The Veteran's gait was noted to be normal.  On evaluation of the severity of nerves affected, the examiner found the sciatic nerve was normal, bilaterally; as were findings for other nerves of the lower extremities tested.  No EMG studies were performed.  The examiner opined that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work and that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The report of a September 2013 VA Diabetic Sensory-Motor Peripheral Neuropathy examination shows a diagnosis of diabetic peripheral neuropathy.  Presently the Veteran had extreme numbness and constant pain in both feet, as well as severe balance problems.  He used a cane to ambulate and had numbness to the mid-calf.  He also experienced injuries to his foot that he did not notice until he would take off his shoes and socks at night because he no longer has feeling in either foot.  

The report records that symptoms due to diabetic peripheral neuropathy included symptoms of severe constant pain, severe paresthesias or dysesthesias, and severe numbness, all bilaterally in the lower extremities.

On examination, strength was normal on ankle plantar flexion and ankle dorsiflexion.   Deep tendon reflexes of the ankle were absent bilaterally.  Light touch/monofilament testing showed that sensation was absent at the ankle/lower leg and foot/toes.  Vibration sensation, position sense, and cold sensation were all absent bilaterally.  There were trophic changes but no muscle atrophy.

On evaluation of the severity of the bilateral lower extremity diabetic peripheral neuropathy, the examiner found the sciatic nerve on the right had incomplete paralysis that was moderately severe; and the sciatic nerve on the left had incomplete paralysis that was moderately severe.  

The examiner opined that the Veteran's diabetic peripheral neuropathy impacted the Veteran's ability to work; this had increased in severity to the point that it caused extreme numbness and constant pain in both feet, as well as severe balance problems.  The examiner noted that the Veteran uses a cane to ambulate.  The examiner stated that the Veteran now had numbness to mid-calf (increased since previous examinations), and had begun experiencing injuries to his feet, as they were so numb that he did not realize right away when he had injured them.  His diabetic peripheral neuropathy would make him unable to secure or maintain any employment activity that required physical activity.

The examiner concluded with the following opinion.  The Veteran had incomplete paralysis of the sciatic nerve bilaterally, which was moderately severe.  The Veteran's diabetic neuropathy of the lower extremities had increased in severity since his last examination in March 2012.  The Veteran presently had constant pain, complete numbness of both feet and both lower extremities up to mid-calf level, and severe balance problems.  The Veteran had trophic changes of both lower extremities, and was absent ankle reflexes bilaterally.  Finally, the Veteran had no evidence of muscle atrophy of the lower extremities.

The report of a January 2014 VA peripheral nerves (not including diabetic sensory-motor peripheral neuropathy) examination records that symptoms attributable to peripheral nerves included constant severe pain of the lower extremities, bilaterally; and also intermittent severe pain of the lower extremities, bilaterally.  Symptoms included severe paresthesias or dysesthesias and numbness of both lower extremities.  Muscle strength testing findings were normal bilaterally for knee extension and ankle plantar flexion.  Ankle dorsiflexion was normal on the right but on the left strength was 4/5.  

Deep tendon reflexes were 1+ at the knees, and absent at the ankles, bilaterally.  Sensory examination was normal at the upper anterior thighs and thighs/knees, bilaterally; and was decreased at the lower leg/ankle and foot/toes, bilaterally.   The Veteran had trophic changes of the bilateral lower extremities.  The Veteran's gait was abnormal and he required a cane for standing and walking.

On evaluation of the severity of the bilateral lower extremity diabetic peripheral neuropathy, the examiner found the sciatic nerve on the right was normal; and the sciatic nerve on the left had incomplete paralysis that was mild.  Other nerves of the lower extremities tested were evaluated as normal bilaterally.  The Veteran reported that he used a cane on a regular basis as an assistive device as a normal mode of locomotion.  There was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis The report noted that EMG studies of the lower extremities were performed in 2009 and 2010, which showed abnormal results bilaterally.

The report contains an opinion that the Veteran's peripheral nerve condition impacted the Veteran's ability to work, in that he cannot stand or walk due to balance deficits of the bilateral lower extremities' neuropathy.  The report included a diagnosis of mild sensory neuropathy bilateral lower extremities most likely due to diabetes mellitus type 2.

In a May 2014 VA examination report of medical opinion, the examiner clarified the paragraph immediately above as to the Veteran's ability to stand or walk as a result of balance deficits due to the bilateral lower extremities' neuropathies.  The examiner opined that the Veteran is able to ambulate or stand with a cane.  The examiner stated that the documented medical records make clear that the Veteran can ambulate with a cane.

IV. Analysis

The bilateral lower extremity peripheral radiculopathy and diabetic peripheral neuropathy findings from the several VA examinations during the relevant appeal period since May 5, 2011 reflect symptoms of incomplete paralysis of the sciatic nerves of the bilateral lower extremities, assessed variously in terms of severity as normal, mild, moderate, moderately severe, and severe.  

The examiner at the May 5, 2011 VA examination described the Veteran's neuropathy as severe and as rendering the Veteran unable to stand for prolonged periods, and unable to secure or maintain substantially gainful employment.  The examiner at the May 12, 2011 VA examination diagnosed that the Veteran had peripheral neuropathy in the lower extremities, and that the Veteran had severe peripheral neuropathy of the lower extremities.  

The September 2013 VA examiner assessed multiple related symptoms as severe, however, the examiner found that overall the sciatic nerve on the right had incomplete paralysis that was moderately severe; and the sciatic nerve on the left had incomplete paralysis that was moderately severe.  That examiner concluded that the Veteran's diabetic peripheral neuropathy would make him unable to secure or maintain any employment activity that required physical activity.  
 
The examiner at the January 2014 VA examination assessed multiple related symptoms including pain, paresthesias, and numbness, as being of severe condition, albeit, on evaluation of the severity of the bilateral lower extremity diabetic peripheral neuropathy, the examiner found the sciatic nerve on the right was normal; and the sciatic nerve on the left had incomplete paralysis that was mild.   

On review of the totality of the clinical evidence pertaining to both lower extremities with respect to all of the associated symptoms of both the service-connected peripheral radiculopathy and diabetic peripheral neuropathy disabilities, and affording the benefit of the doubt to the Veteran's claim, the evidence is productive of moderately severe incomplete paralysis of the sciatic nerve of each lower extremity throughout the appeal period from May 5, 2011 to September 4 (right lower extremity) and September 11, 2013 (left lower extremity).  The Veteran reports symptoms of pain, numbness, paresthesias and balance problems.  The clinical findings show decreased or absent sensation, reduced or absent deep tendon reflexes and trophic changes, the severity of which has been assessed by one examiner as moderately severe.  Although the condition has also resulted in an assessment of normal, mild and moderate disability, the Board finds that the severity of the findings and reported symptoms meet the criteria for moderately severe neuropathy.  Thereby under the criteria of Diagnostic Code 8520, the evidence warrants a grant of a 40 percent rating for the left lower extremity for the period from May 5, 2011 to September 11, 2013 and for the right lower extremity from May 5, 2011 to September 4, 2013.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

It is noted that in the January 2015 rating decision, the AOJ inexplicably assigned a 40 percent rating for the right lower extremity from September 12, 2013 and for the left lower extremity from September 5, 2013.  The accompanying notification letter dated January 6, 2015 also referenced these dates, however, the supplemental statement of the case referenced the effective date for both lower extremities as being September 12, 2013.  As the Board herein awards a 40 percent rating for both the left and right lower extremity disabilities from May 2011 to September 2013, clarification of the effective dates assigned by the RO is not necessary.  See 38 C.F.R. § 3.31.  It is also noted that the Veteran is in receipt of compensation pursuant to 38 U.S.C.A. § 1114(s) effective January 14, 2011.

 	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of 40 percent from May 5, 2011 to September 11, 2013 for peripheral radiculopathy and diabetic peripheral neuropathy, right lower extremity associated with degenerative disc disease with lumbosacral strain and spondylolysis, thoracic spine, is granted subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 40 percent from May 5, 2011 to September 4, 2013 for peripheral radiculopathy and diabetic peripheral neuropathy, left lower extremity associated with degenerative disc disease with lumbosacral strain and spondylolysis, thoracic spine, is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a May 2014 rating decision the RO denied claims of entitlement to service connection for left and right shoulder disorders and for skin cancer.  Thereafter, the Veteran submitted a timely notice of disagreement in January 2015, thereby initiating an appeal as to these denials.  Because the RO has not yet issued a statement of the case on these three claims, remand is required.  See Manlincon v. West, 12 Vet. App. 238   (1999).

Regarding entitlement to a rating in excess of 40 percent for the service-connected peripheral neuropathy, to include diabetic peripheral neuropathy, of the lower extremities, it is noted that the Veteran recently reported a worsening of his disabilities.  During a January 2016 VA primary care provider visit, the Veteran reported that he had a history of neuropathies of the lower extremities which "he reports is getting worse over the past 12 mos or so."  The clinician increased his pregab to 225 mg BID from 200 mg BID.  As the record reflects reported worsening, another examination is warranted.   

 Accordingly, this issue is REMANDED for the following action:

1. Schedule the Veteran for a VA neurologic examination to determine the nature and severity of his peripheral neuropathy of the lower extremities.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

After review of the electronic claims folder and examination of the Veteran, the examiner should identify the nerve(s) affected and provide information concerning the severity of any associated neurological impairment.  

2.  Thereafter, take any additional development action necessary and then readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be provided for a response.

3.  Issue to the Veteran a Statement of the Case on his claims for entitlement to service connection for a right shoulder disorder, a left shoulder disorder, and skin cancer, so that he may have the opportunity to complete an appeal on these three issues by filing a timely substantive appeal.  An issue should only be returned to the Board if a timely substantive appeal is filed.

 The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims 
that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


